Per Curiam.
The people have moved to affirm defendant’s April 14, 1969, conviction by plea of guilty to attempted larceny in a building in violation of MCLA § 750.92 (Stat Ann 1962 Rev § 28.287) and MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). GCR 1963, 817.5(3).
An examination of defendant’s brief and the record makes it manifest that the questions sought to be reviewed on which decision of the cause depends are so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.